Citation Nr: 0216175	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  02-01 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the RO 
that denied the veteran's claims for service connection for 
hearing loss and tinnitus.  The veteran entered a notice of 
disagreement in November 2001.  A statement of the case was 
issued in January 2002.  The veteran perfected his appeal 
with the filing of a substantive appeal in February 2002.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

2.  Service medical records do not reflect any complaint, 
finding, or diagnosis of hearing loss or tinnitus.

3.  Employment records first reflect a diagnosis of hearing 
loss in 1974, approximately 4 years after his discharge from 
service, and there is no medical evidence of a nexus between 
any currently claimed bilateral hearing loss or tinnitus and 
in-service injury (to include noise exposure) or disease.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001, 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2002).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001, 
Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on each 
of the claims on appeal has been accomplished.

Through the October 2001 rating decision, the January 2002 
statement of the case, and correspondence from the RO the 
veteran and his representative have been notified of the law 
and regulations governing entitlement to the benefits he 
seeks, the evidence which would substantiate his claims, and 
the evidence that has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and provided ample opportunity to submit 
information and evidence.  Moreover, as there is no 
indication that there is any existing, potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  The 
duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  Private audiology records have been associated 
with the claims file, and there is no outstanding hearing 
request.  Significantly, the Board notes that neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that is necessary for a fair adjudication of the claims that 
have not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims, 
at this juncture, without first remanding them to the RO for 
any additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  




I.  Background

The veteran and his representative contend that he has 
suffered bilateral hearing loss and tinnitus as a result of 
acoustic trauma during his active service from May 1968 to 
April 1970.  Specifically, the veteran claims that, during 
training exercises, he was exposed to noise from many 
different types of weapons fire without the benefit of 
hearing protection.  

Service medical records include audiometric tests with normal 
results, but do not include any complaints, findings or 
diagnoses of otolaryngological disorders.  Audiometric 
testing conducted during a March 1968 induction examination 
reported threshold hearing levels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
-
0
LEFT
-5
-5
-5
-
-10

Separation examination reported threshold hearing levels as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
-5
0
0
-
0

There were no complaints of hearing loss or tinnitus on 
separation examination.

Post-service private medical records provided by the veteran 
show that he began experiencing hearing loss in 1974.  
Documents associated with the claims folder indicate testing 
done by the veteran's private employer in July 1974, May 
1976, August 1981 and one undated test.  Undated audiograms 
associated with the dated history notes show pure tone 
thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
35
LEFT
0
5
5
5
5






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
35
LEFT
0
5
10
10
20




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
10
40
LEFT
5
20
25
25
35

An audiogram from the veteran's employer, dated August 21, 
1981, shows puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
30
45
LEFT
15
25
35
35
50

An audiogram from the veteran's employer, dated August 26, 
1982, shows puretone thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
35
45
LEFT
10
20
30
40
55

Private medical records, dated in January 1993, show the 
veteran noted to have severe sensorineural hearing loss.  
Hearing aid placement was discussed with him.


II.  Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 1991).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. §§ 3.102, 3.303(d) 
(2002). 

The test threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385.

The veteran's service medical records are completely negative 
for complaints, findings, or diagnosis of either hearing loss 
or tinnitus.  His separation examination included an 
audiogram that indicates normal hearing.  In the absence of 
in-service evidence of bilateral hearing loss or tinnitus 
clearly a chronic hearing loss for VA purposes was not shown 
in service.  The veteran currently complains of experiencing 
tinnitus (the type of disability that may be subject to lay 
"observation," see Savage v. Gober, 10 Vet. App. 488 
(1997)), and audiology records from the 70's and 80's 
indicate that he had (and, presumably, still has hearing 
loss) recognized as a disability for VA purposes.  Assuming, 
arguendo, that the veteran has each of the disabilities for 
which service connection is now sought, the question remains 
as to whether the record presents a medically sound basis for 
attributing either such disability to service.

The veteran was first diagnosed with a hearing loss 
disability in July 1974, through a hearing conservation 
program associated with his civilian employment.  It was 
noted that he was a sewing machine adjuster.  Subsequent 
private medical records indicate a worsening condition over 
the years.  However, these records do not include, the 
veteran has not alluded to the existence of, any  competent 
medical evidence or opinion that link between the veteran's 
alleged in-service noise exposure and either any tinnitus or 
the hearing loss disability first noted more than four years 
after his separation from service.  

As mentioned earlier, the fact that the veteran exhibited no 
hearing loss or tinnitus while he was on active duty is worth 
noting, but is not controlling.  What is controlling, 
however, is that there is no competent evidence establishing 
a relationship, or nexus, between either the veteran's post-
service bilateral hearing loss and tinnitus and disease or 
injury (to include claimed noise exposure) during active 
duty.  Only the veteran, through his own unsubstantiated 
assertions, asserts the existence of such a relationship.  
However, as a layperson without the appropriate medical 
training and expertise, he is not competent to render a 
probative opinion on a medical matter; hence, his assertions 
cannot constitute competent evidence to support either claim.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  A claim must be supported by evidence 
and sound medical principles, not just assertions.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In the absence of competent evidence of the required nexus 
between current disability and service, each of the veteran's 
claims must be denied.  In reaching this decision, the Board 
has considered the "benefit of the doubt" doctrine; however, 
as the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

